DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  09/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
   Claim Objections
Claims 6, 9 and 22-23 are objected to because of the following informalities: 
Claims 6 and 22  in line 1,  replace ”the number of SCI stages” with “number of SCI stages” ;
Claims 9 and 23  in line 2,  replace ”one or multiple stages” with “the one or multiple stages” ;
Appropriate correction is required.
    Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining whether a first UE is to transmit sidelink control information (SCI) for decoding a physical sidelink shared channel (PSSCH) transmission to a second UE in one or multiple stages; and means for providing, to at least one of the first UE or the second UE, an indication of whether the first UE is to transmit the SCI in one or multiple stages” as recited in claim 30 ; Examiner interprets various functional languages (as highlighted above) as per Figure 4 (BS, 110a) with related paragraphs, such as ¶0052, ¶0053 and  ¶0056, per Fig. 9 related to ¶0099 and per Fig. 12 related to ¶0105, ¶0151-¶0153. For example, “means for determining” or “means for providing”, are performed by the processor/controller 440 (Fig.4) / 1204 (e.g.,  Fig. 12) as mentioned in ¶0052, ¶0053 and  ¶0056, ¶0099 ,  ¶0105, ¶0151-¶0153. In other words, means plus functions (for various functional languages (highlighted above) as recited in those claims) would be given the broadest reasonable interpretation (BRI) in order to advance the prosecution of the application.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (2022/0095277),  Aiba hereinafter, in view of Lee et al. (2022/0174647), Lee647 hereinafter.

Re. Claim 1, Aiba teaches a method (¶0008/Fig. 14) for wireless communication by a transmitting user equipment (UE) (Fig. 2, 202a, UE-1/Fig.12), comprising: determining whether to transmit sidelink control information (SCI) for decoding a physical sidelink shared channel (PSSCH) transmission to a receiving UE in one or multiple stages (Fig.1-2/Fig.5-7 & ¶0150 – The UE 102 (i.e., UE-1, 202a in Fig.2 corresponding to UE 102 in Fig. 1) may monitor (i.e., determine) the PSCCH (i.e., the PSCCH candidates) based on the information and/or the configuration by the gNB 160 (i.e., gNB 260 in Fig.2). … receiver UE-2 (i.e., 202b in Fig.2) may monitor the PSCCH (i.e., the PSCCH candidates) based on the information and/or the configuration by the transmitter UE-1 (i.e., 202a in Fig.2). Fig.1-2/Fig.5-7 & ¶0151- UE 102 may detect the PSCCH(s) (i.e., the SCI format(s)) based on the decoding of the PSCCH(s) (i.e., the SCI format(s)). ..the SCI format(s) (e.g., the SCI format 6) may be referred as a first-stage SCI format(s) and/or a first-step SCI format(s). Also, the SCI format(s) (e.g., the SCI formats 0, 1, 2, 3, 4, and/or 5) may be referred as a second-stage SCI format(s) and/or a second-step SCI format(s)…. based on the decoding of the PSCCH (i.e., the first-stage SCI format(s)), the UE 102 may identify a resource(s) of the PSSCH(s) (e.g., a position(s) of the PSCCH(s)) for the PSSCH (i.e., for the second-stage SCI format(s)). Also, based on the decoding of the PSCCH (i.e., the first-stage SCI format(s)), the UE 102 may identify a format(s) for the PSSCH (i.e., for the second-stage SCI format(s). Fig.1-2/Fig.5-7 & ¶0152 - based on the configuration(s) of the PSSCH(s) (i.e., for the first-stage SCI format(s)) by the gNB 160, the transmitter UE-1 may transmit, to the receiver UE-2, information used for configuring the PSSCH(s) (i.e., for the first-stage SCI format(s)) (e.g., the same configuration(s) of the PSSCH(s) as the configuration(s) configured by the gNB 160)); and transmitting the PSSCH in accordance with the SCI (Fig.1-2/Fig.5-7 & ¶0157 - transmitter UE-1 may transmit to the receiver UE-2, by using the RRC message, information used for configuring one resource pool where the receiver UE-2 decodes the PSCCH (i.e., the first-stage SCI format(s)). Fig.1-2/Fig.5-7 & ¶0158 - the transmitter UE-1 may transmit to the receiver UE-2, by using the RRC message, information used for configuring one SL BWP where the receiver UE-2 decodes the PSCCH (i.e., the first-stage SCI format(s). Fig.1-2/Fig.5-7 & ¶0164 - the transmitter UE-1 may select the resource pool (e.g., a seventh resource pool) for monitoring the PSSCH(s) (e.g., the second-stage SCI format(s)), and may indicate the resource pool (e.g., the seventh resource pool) by using the SCI format 6. And, based on the detection of the SCI format 6, the receiver UE-2 may monitor the PSSCH (e.g., the second-stage SCI format(s))).
Yet, Aiba does not expressly teach transmitting the SCI in accordance with the determination;
However, in the analogous art, Lee647explicitly discloses transmitting the SCI in accordance with the determination (Fig. 9-15 & ¶0014 -  a method of operating a first apparatus in a wireless communication system …. determining a size of a field on the SCI representing the number of transmission resources, based on the information related to the maximum number of transmission resources; and transmitting the SCI including the field representing the number of transmission resources to a second apparatus. Fig. 9-15 & ¶0124 - In step S1420, the first apparatus may determine a size of a field on the SCI representing the number of transmission resources, based on the information related to the maximum number of transmission resources. In step S1430, the first apparatus may transmit the SCI including the field representing the number of transmission resources to a second apparatus);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting to include Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication, because it provides an efficient mechanism in supporting V2X communication, such as, vehicles belonging to a  group (e.g., vehicle platooning, vehicles may move together by dynamically forming a group) may decrease or increase an interval between the vehicles by using the periodic data. (¶0008-¶0009, Lee647)

Re. Claim 2,   Aiba and Lee647  teach claim 1.
Aiba further teaches wherein the determination is based on a configuration that indicates one or more stages for transmitting the SCI. (Fig.1-2/Fig.5-7 & ¶0150 - The UE 102 may monitor the PSCCH (i.e., the PSCCH candidates) based on the information and/or the configuration by the gNB 160. Fig.1-2/Fig.5-7 & ¶0151 - UE 102 may detect the PSCCH(s) (i.e., the SCI format(s)) based on the decoding of the PSCCH(s) (i.e., the SCI format(s)). ….the SCI format(s) (e.g., the SCI format 6) may be referred as a first-stage SCI format(s) and/or a first-step SCI format(s). Also, the SCI format(s) (e.g., the SCI formats 0, 1, 2, 3, 4, and/or 5) may be referred as a second-stage SCI format(s) and/or a second-step SCI format(s). Fig.1-2/Fig.5-7 & ¶0152 - gNB 160 may transmit to the UE 102, by using the RRC message, information used for configuring a resource(s) of the PSSCH(s) (e.g., a position(s) of the PSCCH(s)) for the PSSCH(s) (i.e., for the first-stage SCI format(s)). Also, the gNB 160 may transmit to the UE 102, by using the RRC message, information used for configuring a format(s) for the PSSCH(s) (i.e., for the first-stage SCI format(s))….. the transmitter UE-1 may transmit to the receiver UE-2, by using the RRC message, information used for configuring a format(s) for the PSSCH(s) (i.e., for the first-stage SCI format(s)). Fig.1-2/Fig.5-7 & ¶0160 - The UE 102 may monitor only the PSCCH(s) (i.e., for the second-stage SCI format(s)) based on the information and/or the configuration(s)).

Re. Claim 3,   Aiba and Lee647  teach claim 2.
Aiba further teaches wherein the configuration is conveyed via a radio resource control (RRC) or medium access control (MAC) control element (CE) signaling.  (Fig.1-2/Fig.5-7 & ¶0152 - the gNB 160 may transmit to the UE 102, by using the RRC message, information used for configuring a resource(s) of the PSSCH(s) (e.g., a position(s) of the PSCCH(s)) for the PSSCH(s) (i.e., for the first-stage SCI format(s)). Also, the gNB 160 may transmit to the UE 102, by using the RRC message, information used for configuring a format(s) for the PSSCH(s) (i.e., for the first-stage SCI format(s))).

Re. Claim 4,  Aiba and Lee647 teach claim 3.
Aiba further teaches wherein the configuration is received from a network entity. (Fig.1-2/Fig.5-7 & ¶0152 - the gNB 160 may transmit to the UE 102, by using the RRC message, information used for configuring a resource(s) of the PSSCH(s) (e.g., a position(s) of the PSCCH(s)) for the PSSCH(s) (i.e., for the first-stage SCI format(s)). Also, the gNB 160 may transmit to the UE 102, by using the RRC message, information used for configuring a format(s) for the PSSCH(s) (i.e., for the first-stage SCI format(s))).

Re. Claim 9,   Aiba and Lee647  teach claim 1.
Aiba also teaches further comprising providing, in a first SCI transmission, an indication to the receiving UE of whether the SCI is transmitted in one or multiple stages. (Fig.1-2/Fig.5-7 & ¶0150 - receiver UE-2 may monitor the PSCCH (i.e., the PSCCH candidates) based on the information and/or the configuration by the transmitter UE-1. Fig.1-2/Fig.5-7 & ¶0151- UE 102 may detect the PSCCH(s) (i.e., the SCI format(s)) based on the decoding of the PSCCH(s) (i.e., the SCI format(s)). ..the SCI format(s) (e.g., the SCI format 6) may be referred as a first-stage SCI format(s) and/or a first-step SCI format(s). Also, the SCI format(s) (e.g., the SCI formats 0, 1, 2, 3, 4, and/or 5) may be referred as a second-stage SCI format(s) and/or a second-step SCI format(s)…. based on the decoding of the PSCCH (i.e., the first-stage SCI format(s)), the UE 102 may identify a resource(s) of the PSSCH(s) (e.g., a position(s) of the PSCCH(s)) for the PSSCH (i.e., for the second-stage SCI format(s)). Also, based on the decoding of the PSCCH (i.e., the first-stage SCI format(s)), the UE 102 may identify a format(s) for the PSSCH (i.e., for the second-stage SCI format(s)).

Re. Claim 10,   Aiba and Lee647  teach claim 1.
Aiba further teaches wherein the determination is applied to sidelink communications per link, per resource pool, or per specific subset of resource pool. (Fig.1-2/Fig.5-7 & ¶0153 - the information used the resource(s) of the PSSCH(s) (i.e., for the first-stage SCI format(s)) and/or the information used for configuring a format(s) for the PSSCH (i.e., for the first-stage SCI format(s)) may be referred as first information. Fig.1-2/Fig.5-7 & ¶0154 - the first information may be configured per resource pool (e.g., Tx resource pool and/or Rx resource pool). Fig.1-2/Fig.5-7 & ¶0157 - UE 102 may decode the PSSCH(s) (i.e., the first-stage SCI format(s)) on only one resource pool. Fig.1-2/Fig.5-7 & ¶0162 - SCI format 6 may include the information used for indicating the resource pool(s) (e.g., the one or more indices of the resource pool(s) (e.g., resource pool-id (i.e., Tx resource pool-id and/or Rx resource pool-id))…. SCI format 6 may include the information used for indicating the SL BWP(s) (e.g., the one or more indices of the SL BWP(s) (e.g., BWP-id)). Namely, the UE 102 may monitor the PSCCH(s) (e.g., the second-stage SCI format(s)) based on the information used for indicating the resource pool(s) ).


Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba, in view of Lee647, further in view of Ganesan et al. (2020/0260472),  Ganesan hereinafter.

Re. Claim 5,   Aiba and Lee647  teach claim 3.
Yet, Aiba and Lee647 do not expressly teach wherein the configuration is conveyed via sidelink RRC.
However, in the analogous art, Ganesan  explicitly discloses wherein the configuration is conveyed via sidelink RRC. (Fig. 1-3 & ¶0040 - 300 can show NR Pc5 RRC configuration, such as semi-static configuration of the second stage SCI between a first car 310, such as a transmitting UE, and a second car 320, such as a receiving UE. This can further show Pc5 RRC connection during UC (Unicast) connection establishment. At least for the UC transmission, the configuration of the second stage SCI can be semi-statically configured, which can include the Control Resource Set (CORESET) configuration, transmission periodicity, SCI formats, SCI sizes, candidates, and other configuration, using a NR-Pc5 RRC message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting  and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication to include Ganesan’s invention of systems and methods for communicating two stage sidelink control information, because it provides an efficient mechanism in providing information on scheduling enhancement for multi-stage SCI for Unicast (UC) and Groupcast (GC) transmission. (¶0002/¶0020, Ganesan)


Re. Claim 17,   Aiba and Lee647  teach claim 1.
Yet, Aiba and Lee647 do not expressly teach wherein each of the one or multiple SCI stages involves transmitting SCI in a single packet.
However, in the analogous art, Ganesan  explicitly discloses wherein each of the one or multiple SCI stages involves transmitting SCI in a single packet. (Fig. 1-16 & ¶0065 - At 1420, the first stage SCI can be periodically transmitted. Periodically transmitting the first stage SCI can include transmitting the first stage SCI in every sidelink time slot including a scheduled sidelink data packet in a PSSCH. For example, first stage SCI can be frequent, which can imply that these parameters can be transmitted in all time slots along with every scheduled sidelink data packet in PSSCH)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting  and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication to include Ganesan’s invention of systems and methods for communicating two stage sidelink control information, because it provides an efficient mechanism in providing information on scheduling enhancement for multi-stage SCI for Unicast (UC) and Groupcast (GC) transmission. (¶0002/¶0020, Ganesan)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba, in view of Lee647, further in view of Huang et al. (2021/0227604),  Huang hereinafter.

Re. Claim 7,   Aiba and Lee647  teach claim 2.
Yet, Aiba and Lee647  do not expressly teach wherein the configuration expires in a set period of time or until receiving further configuration.
However, in the analogous art, Huang  explicitly discloses wherein the configuration expires in a set period of time or until receiving further configuration. (Fig. 1-20 & ¶0340 - The sidelink control information may or may not reserve one or more resources that are after the On duration of the DRX pattern. .. The second device may start the timer when the second device receives and/or successfully decodes the sidelink control information (e.g., first stage SCI/ 1st  stage SCI). …the second device may start the timer when/once the second device receives and/or successfully decodes an additional sidelink control information (e.g., second stage SCI/2nd  stage SCI). Fig. 1-20 & ¶0403 - The signal may indicate an indication associated with one or more DRX periods. The indication may be available, activated and/or applicable until the end of the one or more DRX periods and/or until the start of a next DRX period after the one or more DRX periods…. The signal may indicate a first indication and/or the first indication may be applicable until another signal  indicates a second indication (related to DRX) and/or until other configuration indicates a second indication (related to DRX). The aforesaid disclosure is similar to instant application at least in ¶0087).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication to include Huang’s invention of systems and methods for monitoring device-device sidelink control signal in a wireless communication system, because it provides an  increased efficiency of communication between devices in performing sidelink communication, result of enabling a first device to transmit  sidelink traffic/data to a second device within an optimized resource selection window. (¶0002/¶0579, Huang)













Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba, in view of Lee647,  further in view of Lee et al. (2022/0182192),  Lee192 hereinafter.

Re. Claim 8,   Aiba and Lee647  teach claim 2.
Yet, Aiba and Lee647 do not expressly teach wherein the determination is based on a downlink control information (DCI) sent to the transmitting UE from a wireless network entity.
However, in the analogous art, Lee192 explicitly discloses wherein the determination is based on a downlink control information (DCI) sent to the transmitting UE from a wireless network entity (Fig.7-14 & ¶0119 - SL MODE 1 may refer to a resource allocation method or a communication method in which a base station directly schedules SL transmission resource(s) for a TX UE through pre-defined signaling (e.g., DCI or RRC message). Fig.7-14 & ¶0131 - when a mode (MODE) 1 UE performs TB transmission using an SL resource within a specific CG (i.e., Configured grant) period, and/or when it performs TB transmission using SL retransmission resources additionally allocated through mode 1 DG (i.e., dynamic grant) downlink control information (DCI), linked with SL resources within a specific CG period, whether to toggling a new data indicator (NDI) on the SCI related to TB transmission may be configured to be determined according to the (part of) following rules. Fig.7-14 & ¶0170 - the first apparatus may receive a dynamic grant (DG) including a third resource related to the first HARQ process ID from the base station; and retransmit the first PSSCH to the second apparatus, based on the third resource.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication to include Lee192’s invention of a system and a method for determining NDI (new data indicator ) value on SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything), because it enables a group of vehicles to move together by dynamically forming a group to perform platoon operations based on the vehicle platooning in NR-based V2X communication (¶0009/¶0013, Lee192)

Claims 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba, in view of Lee647, further in view of Chen et al. (2022/0140964),  Chen964 hereinafter. 

Re. Claim 6,   Aiba and  Lee647  teach claim 3.
Yet, Aiba and Lee647 do not expressly teach wherein the configuration indicates that the number of SCI stages is one or two. 
However, in the analogous art, Chen964 explicitly discloses  wherein the configuration indicates that the number of SCI stages is one or two. (Fig. 1-6 & ¶0008 - The 1-stage SCI includes a format indicator to indicate whether a single SCI or a two-stage SCI is used for transmitting the transport block. In an embodiment, the 1-stage SCI includes a radio network temporary identifier (RNTI) or a physical layer ID (L1-ID) to indicate whether a single SCI or a two-stage SCI is used for transmitting the transport block. In an embodiment, the 1-stage SCI includes information to indicate whether a single SCI is used for broadcast communication of the transport block, or a two-stage SCI is used for unicast or groupcast communication of the transport block. Fig. 1-6 & ¶0062 - Whether and how to use two-stage SCI or single SCI can be based on a configuration received from a network or BS…. the UE may obtain a SCI related configuration received from a base station…..switching between two-stage SCI and single SCI can be supported by RRC, medium access control (MAC), and/or physical layer signaling).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication to include Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X), because it provides an efficient mechanism in transmitting two-stage SCI (sidelink control information), in turns, enables in using higher coding rate for improved spectral efficiency  in NR-based V2X communication (¶0004/¶0038, Chen964)

Re. Claim 11,   Aiba and Lee647  teach claim 1.
Yet, Aiba and Lee647 do not expressly teach wherein the determination is to transmit SCI in a single stage.
However, in the analogous art, Chen964 explicitly discloses wherein the determination is to transmit SCI in a single stage. (Fig. 1-6 & ¶0008 - The 1-stage SCI includes a format indicator to indicate whether a single SCI or a two-stage SCI is used for transmitting the transport block. In an embodiment, the 1-stage SCI includes a radio network temporary identifier (RNTI) or a physical layer ID (L1-ID) to indicate whether a single SCI or a two-stage SCI is used for transmitting the transport block. In an embodiment, the 1-stage SCI includes information to indicate whether a single SCI is used for broadcast communication of the transport block, or a two-stage SCI is used for unicast or groupcast communication of the transport block. Fig. 1-6 & ¶0054 - A format indicator can be used to differentiate whether it is the 1st-stage SCI or the single SCI.    …… the single SCI is used for broadcast communication.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication to include Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X), because it provides an efficient mechanism in transmitting two-stage SCI (sidelink control information), in turns, enables in using higher coding rate for improved spectral efficiency  in NR-based V2X communication (¶0004/¶0038, Chen964)

Re. Claim 12,   Aiba, Lee647 and Chen964  teach claim 11.
Yet, Aiba and Lee647 do not expressly teach wherein the single stage SCI includes information that would have been carried in at least a second stage if the SCI were transmitted in multiple stages.
However, in the analogous art, Chen964 explicitly discloses wherein the single stage SCI includes information that would have been carried in at least a second stage if the SCI were transmitted in multiple stages. (Fig. 1-6 & ¶0008 - The 1-stage SCI includes a format indicator to indicate whether a single SCI or a two-stage SCI is used for transmitting the transport block. In an embodiment, the 1-stage SCI includes a radio network temporary identifier (RNTI) or a physical layer ID (L1-ID) to indicate whether a single SCI or a two-stage SCI is used for transmitting the transport block. In an embodiment, the 1-stage SCI includes information to indicate whether a single SCI is used for broadcast communication of the transport block, or a two-stage SCI is used for unicast or groupcast communication of the transport block).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication to include Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X), because it provides an efficient mechanism in transmitting two-stage SCI (sidelink control information), in turns, enables in using higher coding rate for improved spectral efficiency  in NR-based V2X communication (¶0004/¶0038, Chen964)

Re. Claim 13,     Aiba, Lee647 and Chen964  teach claim 11.
Yet, Aiba and Lee647 do not expressly teach wherein the single stage SCI includes fields of one or more of a new data indicator (NDI), hybrid automatic repeat request (HARQ) process identifier (ID), source ID, destination ID, or channel state information (CSI) report trigger.
However, in the analogous art, Chen964 explicitly discloses wherein the single stage SCI includes fields of one or more of a new data indicator (NDI), hybrid automatic repeat request (HARQ) process  identifier (ID), source ID, destination ID, or channel state information (CSI) report trigger.(See Table 1 as shown below. Examiner interprets that only one of the claimed features to be mapped because of the presence “one or more” and “or”)

    PNG
    media_image2.png
    412
    449
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication to include Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X), because it provides an efficient mechanism in transmitting two-stage SCI (sidelink control information), in turns, enables in using higher coding rate for improved spectral efficiency  in NR-based V2X communication (¶0004/¶0038, Chen964)

Re. Claim 14,   Aiba and Lee647  teach claim 11.
Yet, Aiba and Lee647 do not expressly teach wherein information that would have been carried in at least a second stage if the SCI were transmitted in multiple stages is conveyed via radio resource control (RRC) or medium access control (MAC) control element (CE) signaling. 
However, in the analogous art, Chen964 explicitly discloses wherein information that would have been carried in at least a second stage if the SCI were transmitted in multiple stages is conveyed via radio resource control (RRC) or medium access control (MAC) control element (CE) signaling. (Fig. 1-7 & ¶0062 - Whether and how to use two-stage SCI or single SCI can be based on a configuration received from a network or BS, or a pre-configuration at a respective UE (e.g., stored in a UICC). In other words, the UE may obtain a SCI related configuration received from a base station or a pre-configuration. …. switching between two-stage SCI and single SCI can be supported by RRC, medium access control (MAC), and/or physical layer signaling).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication to include Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X), because it provides an efficient mechanism in transmitting two-stage SCI (sidelink control information), in turns, enables in using higher coding rate for improved spectral efficiency  in NR-based V2X communication (¶0004/¶0038, Chen964)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba, in view of Lee647, in view of Chen964, further in view of Chen et al. (2022/0061041),  Chen1041 hereinafter.

Re. Claim 15,   Aiba, Lee647  and  Chen964 teach claim 11.
Yet, Aiba , Lee647  and Chen964  do not expressly teach wherein information that would have been carried in at least a second stage if the SCI were transmitted in multiple stages is derived from information in the single stage SCI.
However, in the analogous art, Chen1041 explicitly discloses wherein information that would have been carried in at least a second stage if the SCI were transmitted in multiple stages is derived from information in the single stage SCI. (Fig. 1-10 & ¶0091 - a 2nd-stage SCI location can be derived based on one or more fields in a 1st-stage SCI which indicate a modulation level, a subset of modulations, or MSB/LSB bits of a MCS index in a MCS table for data transmission).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication and Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X) to include Chen1041’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X), because it provides an efficient mechanism in transmitting two-stage SCI (sidelink control information), in turns, enables in using higher coding rate for improved spectral efficiency without increasing decoding complexity in NR-based V2X communication (¶0004/¶0045, Chen1041)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba, in view of Lee647, in view of Chen964,further in view of Yi et al. (2020/0396760),  Yi hereinafter.

Re. Claim 16,   Aiba, Lee647 and Chen964 teach claim 11.
Yet, Aiba, Lee647 and Chen964 do not expressly teach wherein default values are assumed for information that would have been carried in at least a second stage if the SCI were transmitted in multiple stages is derived from information in the single stage SCI.
However, in the analogous art, Yi explicitly discloses wherein default values are assumed for information that would have been carried in at least a second stage if the SCI were transmitted in multiple stages is derived from information in the single stage SCI. (Fig. 20-Fig.25 & ¶0466 -  wherein default values are assumed for information that would have been carried in at least a second stage if the SCI were transmitted in multiple stages is derived from information in the single stage SCI. Fig. 20-Fig.25 & ¶0479  - A base station or a transmitter may configure one or more messages comprising one or more third behavior parameters used for second-stage DCI of multiple-stage SCI. The one or more third behavior parameters may indicate default values that may be used for fields in the second-stage DCI of multiple-stage SCI or may indicate default behavior/actions. The wireless device may use the default values to apply a set of default behaviors and/or perform default actions, for example, based on not receiving/detecting the second-stage DCI of multiple-stage SCI. Examples of the one or more third behavior parameters may comprise one or more of: a frequency hopping parameter, a NACK indicator parameter, a CSI request parameter, a CSI indication parameter, a zone indicator/ID parameter, a HARQ feedback parameter, and/or a CBG parameter).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting and Lee647’s invention of a system and a method for transmitting SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything) groupcast communication and Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X) to include Yi’s invention of a system and a method for control information transmission/reception in a wireless communication system, because it provides more efficient control information signaling, increased reliability of wireless communications, and/or reduced transmission latencies. (¶0004, Yi)

Claims  18-20, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen964, in view of Lee et al. (2022/0190984), Lee984 hereinafter.

Re. Claim 18,    Chen964 teaches a method for wireless communication by a receiving user equipment (UE) (Fig.1-6 & ¶0005 - The method can include obtaining a SCI (sidelink control information) related configuration received from a base station or a pre-configuration, and transmitting from a transmission user equipment (Tx UE) to a reception user equipment (Rx UE) a transport block with two-stage sidelink control information (SCI) including a 1st-stage SCI and a 2nd-stage SCI), comprising: determining whether to receive sidelink control information (SCI) for decoding a physical sidelink shared channel (PSSCH) transmission from a transmitting UE in one or multiple stages (Fig. 1-6 & ¶0048 - a 1st-stage SCI may include location of time-frequency resources used by a PSSCH, resource reservation for retransmissions, priority information, destination UE ID, or group UE ID. A 2nd-stage SCI contains the rest of SCI. The 1st-stage SCI and the 2nd-stage SCI can be encoded separately. No CRC scrambling is performed on the 1st-stage SCI so that all neighboring UEs can decode the 1st-stage SCI for sensing purpose. In addition, the destination ID included in the 1st-stage SCI can indicate an intended receiving UE so that the unintended UEs can avoid decoding the 2nd-stage SCI. The 2nd-stage SCI can be CRC scrambled by source UE ID/group ID (or UE-specific/group RNTI) so that only the intended UEs can learn the 2nd-stage SCI and further decode the PSSCH. Fig. 1-6 & ¶0054 - both a 1st-stage SCI and a single SCI can be supported by having a same SCI size with different information fields (but with a different size than a 2nd-stage SCI). A format indicator can be used to differentiate whether it is the 1st-stage SCI or the single SCI. In addition, in an example, the two-stage SCI is used for the unicast/groupcast communications whereas the single SCI is used for broadcast communication. Accordingly, the format indicator can indicate whether it is unicast/groupcast (i.e., two-stage SCI ) or broadcast (i.e., single SCI) and implicitly determine the corresponding SCI format (single SCI or two-stage SCI). Fig. 1-6 & ¶0055 - instead of using a format indicator field, an RNTI or a physical layer ID (L1-ID) can be used to differentiate two-stage SCI from single SCI. For example, a first RNTI (or L1-ID) and a second RNTI (or L1-ID) can be associated with single SCI and two-stage SCI, respectively, and assigned to UEs. For example, when RNTIs are used, the first or second RNTI can be scrambled with a CRC of a single SCI or a 1st-stage SCI. A receiving UE can thus determine a received SCI is a single SCI or a 1st-stage SCI by testing whether the first RNTI or second RNTI is scrambled with the CRC.); and decoding the PSSCH in accordance with the SCI (Fig. 3-4 & ¶0041 - The port information and the DMRS pattern information carried in the 1st-stage SCI 311 can be used by a receiving UE to decode the 2nd-stage SCI 321 as well as the data 322 carried in the PSSCH 320. Fig. 3-4 & ¶0046 - two-stage SCI is used to support unicast and groupcast……NR V2X can support unicast and groupcast in physical layer. In some scenarios, it is desirable that only intended UEs (or target UEs) decode a unicast or groupcast PSSCH. Fig. 3-4 & ¶0048 - The 2nd-stage SCI can be CRC scrambled by source UE ID/group ID (or UE-specific/group RNTI) so that only the intended UEs can learn the 2nd-stage SCI and further decode the PSSCH.).
Yet, Chen964 does not expressly teach processing the SCI in accordance with the determination; 
However, in the analogous art, Lee984 explicitly discloses processing the SCI in accordance with the determination; (Fig. 9-19 & ¶0021 - a second apparatus for receiving a physical sidelink control channel (PSCCH) and a physical sidelink shared channel (PSSCH) from a first apparatus is provided. The second apparatus includes at least one memory to store instructions, at least one transceiver, and at least one processor to connect the at least one memory and the at least one transceiver, wherein the at least one processor is configured to: control the at least one transceiver to receive second SCI transmitted by the first apparatus through the PSSCH, wherein a mapping location in at least one PSSCH subchannel of the second SCI is determined, in a whole frequency band of one PSSCH subchannel among the at least one PSCCH subchannel, based on a location of a reference symbol in a PSSCH resource which is based on whether a first DMRS symbol among a plurality of DMRS symbols is occupied by a resource area related to the PSCCH. Also, see ¶0213)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X) to include Lee984’s invention of a system and a method for transmitting PSCCH (physical sidelink control channel) and PSSCH (physical sidelink shared channel), because it provides various V2X scenarios deemed for V2X communication, such as vehicle platooning, advanced driving, extended sensors, remote driving. (¶0008, Lee984)

Re. Claim 19,   Chen964 and Lee984  teach claim 18.
Chen964 further teaches  wherein the determination is based on a configuration that indicates one or more stages for transmitting the SCI.(Fig. 1-6 & ¶0062 - Whether and how to use two-stage SCI or single SCI can be based on a configuration received from a network or BS…. the UE may obtain a SCI related configuration received from a base station…..switching between two-stage SCI and single SCI can be supported by RRC, medium access control (MAC), and/or physical layer signaling).


Re. Claim 20,   Chen964 and Lee984  teach claim 19.
Chen964 further teaches wherein the configuration is conveyed via a radio resource control (RRC) or medium access control (MAC) control element (CE) signaling. (Fig. 1-6 & ¶0062 - Whether and how to use two-stage SCI or single SCI can be based on a configuration received from a network or BS…. the UE may obtain a SCI related configuration received from a base station…..switching between two-stage SCI and single SCI can be supported by RRC, medium access control (MAC), and/or physical layer signaling).
Re. Claim 22,   Chen964 and Lee984  teach claim 20.
Chen964 further teaches wherein the configuration indicates that the number of SCI stages is one or two. (Fig. 1-6 & ¶0062 - Whether and how to use two-stage SCI or single SCI can be based on a configuration received from a network or BS…. the UE may obtain a SCI related configuration received from a base station…..switching between two-stage SCI and single SCI can be supported by RRC, medium access control (MAC), and/or physical layer signaling. Also, see ¶0008).

Re. Claim 23,   Chen964 and Lee984  teach claim 18.
Chen964 further teaches further comprising providing, in a first SCI transmission, an indication to the receiving UE of whether the SCI is transmitted in one or multiple stages. (Fig. 1-6 & ¶0008 - The 1-stage SCI includes a format indicator to indicate whether a single SCI or a two-stage SCI is used for transmitting the transport block. In an embodiment, the 1-stage SCI includes a radio network temporary identifier (RNTI) or a physical layer ID (L1-ID) to indicate whether a single SCI or a two-stage SCI is used for transmitting the transport block. In an embodiment, the 1-stage SCI includes information to indicate whether a single SCI is used for broadcast communication of the transport block, or a two-stage SCI is used for unicast or groupcast communication of the transport block).

Re. Claim 25,   Chen964 and Lee984  teach claim 18.
Chen964 further teaches wherein the determination is to transmit SCI in a single stage. (Fig. 1-6 & ¶0008 - The 1-stage SCI includes a format indicator to indicate whether a single SCI or a two-stage SCI is used for transmitting the transport block. In an embodiment, the 1-stage SCI includes a radio network temporary identifier (RNTI) or a physical layer ID (L1-ID) to indicate whether a single SCI or a two-stage SCI is used for transmitting the transport block. In an embodiment, the 1-stage SCI includes information to indicate whether a single SCI is used for broadcast communication of the transport block)

Claim 21  is rejected under 35 U.S.C. 103 as being unpatentable over Chen964, in view of Lee984, further in view of Huang.

Re. Claim 21,   Chen964 and Lee984  teach claim 19.
Yet, Chen964 and Lee984  do not expressly teach wherein the configuration expires in a set period of time or until receiving further configuration.
However, in the analogous art, Huang  explicitly discloses wherein the configuration expires in a set period of time or until receiving further configuration. (Fig. 1-20 & ¶0340 - The sidelink control information may or may not reserve one or more resources that are after the On duration of the DRX pattern. .. The second device may start the timer when the second device receives and/or successfully decodes the sidelink control information (e.g., first stage SCI/ 1st  stage SCI). …the second device may start the timer when/once the second device receives and/or successfully decodes an additional sidelink control information (e.g., second stage SCI/2nd  stage SCI). Fig. 1-20 & ¶0403 - The signal may indicate an indication associated with one or more DRX periods. The indication may be available, activated and/or applicable until the end of the one or more DRX periods and/or until the start of a next DRX period after the one or more DRX periods…. The signal may indicate a first indication and/or the first indication may be applicable until another signal  indicates a second indication (related to DRX) and/or until other configuration indicates a second indication (related to DRX). The aforesaid disclosure is similar to instant application at least in ¶0087).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X) and Lee984’s invention of a system and a method for transmitting PSCCH (physical sidelink control channel) and PSSCH (physical sidelink shared channel) to include Huang’s invention of systems and methods for monitoring device-device sidelink control signal in a wireless communication system, because it provides an  increased efficiency of communication between devices in performing sidelink communication, result of enabling a first device to transmit  sidelink traffic/data to a second device within an optimized resource selection window. (¶0002/¶0579, Huang)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen964, in view of Lee984, further in view of Deng et al. (2022/0159674), Deng hereinafter.

Re. Claim 24,   Chen964 and Lee984  teach claim 18.
Yet, Chen964 and Lee984  do not expressly teach wherein the determination is applied to sidelink communications per link, per resource pool, or per specific subset of resource pool.
However, in the analogous art, Deng  explicitly discloses wherein the determination is applied to sidelink communications per link, per resource pool, or per specific subset of resource pool. (Fig. 1-6 & ¶0079 -  The configured properties for each resource pool may include one or more traffic types, for example, unicast, groupcast, or broadcast, and the traffic type may be determined based on one or more of an RNTI used to scramble CRC of an SCI for PSCCH; an SCI format; or the contents of an SCI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X) and Lee984’s invention of a system and a method for transmitting PSCCH (physical sidelink control channel) and PSSCH (physical sidelink shared channel) to include Deng’s invention of systems and methods for NR (New Radio) SL (sidelink) multi-sub-channel PSCCH (physical sidelink control channel) transmission, because it provides a flexible NR PSCCH resource configuration by which the total PSCCH resource may be varied in both frequency domain, e.g. number of RBs, and time domain, e.g. number of symbols occupied in one slot, in turn, achieves high resource utilization efficiency. (¶0072, Deng)
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen964, in view of Lee984, further in view of Ganesan.

Re. Claim 26,   Chen964 and Lee984  teach claim 18.
Yet, Chen964 and Lee984  do not expressly teach wherein each of the one or multiple SCI stages involves transmitting SCI in a single packet.
However, in the analogous art, Ganesan  explicitly discloses wherein each of the one or multiple SCI stages involves transmitting SCI in a single packet. (Fig. 1-16 & ¶0065 - At 1420, the first stage SCI can be periodically transmitted. Periodically transmitting the first stage SCI can include transmitting the first stage SCI in every sidelink time slot including a scheduled sidelink data packet in a PSSCH. For example, first stage SCI can be frequent, which can imply that these parameters can be transmitted in all time slots along with every scheduled sidelink data packet in PSSCH)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X) and Lee984’s invention of a system and a method for transmitting PSCCH (physical sidelink control channel) and PSSCH (physical sidelink shared channel)  to include Ganesan’s invention of systems and methods for communicating two stage sidelink control information, because it provides an efficient mechanism in providing information on scheduling enhancement for multi-stage SCI for Unicast (UC) and Groupcast (GC) transmission. (¶0002/¶0020, Ganesan)

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen964, in view of Aiba.

Re. Claim 27,    Chen964 teaches a method (¶0006/¶0062) for wireless communication by a network entity (Fig.1, 101), comprising: determining whether a first UE is to transmit sidelink control information (SCI) for decoding a physical sidelink shared channel (PSSCH) transmission to a second UE in one or multiple stages (Fig. 1-7 & ¶0062 - Whether and how to use two-stage SCI or single SCI can be based on a configuration received from a network or BS….the UE may obtain a SCI related configuration received from a base station….switching between two-stage SCI and single SCI can be supported by RRC, medium access control (MAC), and/or physical layer signaling.); and 
Yet, Chen964 does not expressly teach providing, to at least one of the first UE or the second UE, an indication of whether the first UE is to transmit the SCI in one or multiple stages.
However, in the analogous art, Yet, Aiba  explicitly discloses providing, to at least one of the first UE or the second UE, an indication of whether the first UE is to transmit the SCI in one or multiple stages. (Fig.1-2/Fig.5-7 & ¶0152 - gNB 160 may transmit to the UE 102, by using the RRC message, information used for configuring a resource(s) of the PSSCH(s) (e.g., a position(s) of the PSCCH(s)) for the PSSCH(s) (i.e., for the first-stage SCI format(s)). Also, the gNB 160 may transmit to the UE 102, by using the RRC message, information used for configuring a format(s) for the PSSCH(s) (i.e., for the first-stage SCI format(s)). Fig.1-2/Fig.5-7 & ¶0153 - the information used the resource(s) of the PSSCH(s) (i.e., for the first-stage SCI format(s)) and/or the information used for configuring a format(s) for the PSSCH (i.e., for the first-stage SCI format(s)) may be referred as first information. Fig.1-2/Fig.5-7 & ¶0154 - the first information may be configured associated with an index of the resource pool. Fig.1-2/Fig.5-7 & ¶0160 - based on the reception of the first information, the UE 102 may decode (e.g., receive) the PSSCH(s) (i.e., the first-stage SCI format(s)). Fig.1-2/Fig.5-7 & ¶0161 - SCI format may include an indication used for indicating the SCI format(s) (i.e., the second-stage SCI format(s))).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X) to include Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting, because it provides an efficient and an improved flexible communication mechanism for user devices performing sidelink (SL) communications in the fifth generation (5G) cellular communication system. (¶0002-¶0004/¶0033, Aiba)

Re. Claim 30,    Chen964 teaches an apparatus (Fig.1, 101/Fig. 7, ¶0070 - apparatus 700 can be used to implement functions of UEs or BSs in various embodiments and examples ) for wireless communications (Fig.1) by a network entity (Fig.1, 101), comprising: means for determining whether a first UE is to transmit sidelink control information (SCI) for decoding a physical sidelink shared channel (PSSCH) transmission to a second UE in one or multiple stages (Fig. 1-7 & ¶0062 - Whether and how to use two-stage SCI or single SCI can be based on a configuration received from a network or BS….the UE may obtain a SCI related configuration received from a base station….switching between two-stage SCI and single SCI can be supported by RRC, medium access control (MAC), and/or physical layer signaling. Fig. 7 & ¶0070 - The apparatus 700 can include processing circuitry 710) ; and 
Yet, Chen964 does not expressly teach means for providing, to at least one of the first UE or the second UE, an indication of whether the first UE is to transmit the SCI in one or multiple stages.
However, in the analogous art, Yet, Aiba  explicitly discloses means for providing, to at least one of the first UE or the second UE, an indication of whether the first UE is to transmit the SCI in one or multiple stages. (Fig.1-2/Fig.5-7 & ¶0152 - gNB 160 may transmit to the UE 102, by using the RRC message, information used for configuring a resource(s) of the PSSCH(s) (e.g., a position(s) of the PSCCH(s)) for the PSSCH(s) (i.e., for the first-stage SCI format(s)). Also, the gNB 160 may transmit to the UE 102, by using the RRC message, information used for configuring a format(s) for the PSSCH(s) (i.e., for the first-stage SCI format(s)). Fig.1-2/Fig.5-7 & ¶0153 - the information used the resource(s) of the PSSCH(s) (i.e., for the first-stage SCI format(s)) and/or the information used for configuring a format(s) for the PSSCH (i.e., for the first-stage SCI format(s)) may be referred as first information. Fig.1-2/Fig.5-7 & ¶0154 - the first information may be configured associated with an index of the resource pool. Fig.1-2/Fig.5-7 & ¶0160 - based on the reception of the first information, the UE 102 may decode (e.g., receive) the PSSCH(s) (i.e., the first-stage SCI format(s)). Fig.1-2/Fig.5-7 & ¶0161 - SCI format may include an indication used for indicating the SCI format(s) (i.e., the second-stage SCI format(s)). Fig.11 & ¶0231 - The gNB 1160 includes a processor 1103 that controls operation of the gNB 1160).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X) to include Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reporting, because it provides an efficient and an improved flexible communication mechanism for user devices performing sidelink (SL) communications in the fifth generation (5G) cellular communication system. (¶0002-¶0004/¶0033, Aiba)



Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen964, in view of Aiba,  further in view of  Lee192.

Re. Claim 28,   Chen964 and Aiba  teach claim 27.
Yet, Chen964 and  Aiba do not expressly teach wherein the indication is provided via a downlink control information (DCI).
However, in the analogous art, Lee192 explicitly discloses wherein the indication is provided via a downlink control information (DCI).(Fig.7-14 & ¶0119 - SL MODE 1 may refer to a resource allocation method or a communication method in which a base station directly schedules SL transmission resource(s) for a TX UE through pre-defined signaling (e.g., DCI or RRC message). Fig.7-14 & ¶0131 - when a mode (MODE) 1 UE performs TB transmission using an SL resource within a specific CG (i.e., Configured grant) period, and/or when it performs TB transmission using SL retransmission resources additionally allocated through mode 1 DG (i.e., dynamic grant) downlink control information (DCI), linked with SL resources within a specific CG period, whether to toggling a new data indicator (NDI) on the SCI related to TB transmission may be configured to be determined according to the (part of) following rules. Fig.7-14 & ¶0170 - the first apparatus may receive a dynamic grant (DG) including a third resource related to the first HARQ process ID from the base station; and retransmit the first PSSCH to the second apparatus, based on the third resource.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X) and  Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reportingto include Lee192’s invention of a system and a method for determining NDI (new data indicator ) value on SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything), because it enables a group of vehicles to move together by dynamically forming a group to perform platoon operations based on the vehicle platooning in NR-based V2X communication (¶0009/¶0013, Lee192)
Re. Claim 29,   Chen964,  Aiba and  Lee192 teach claim 28.
Yet, Chen964 and  Aiba do not expressly teach wherein the DCI comprises at least one of: a transmit grant to the first UE; or a receive grant to the second UE.
However, in the analogous art, Lee192 explicitly discloses wherein the DCI comprises at least one of: a transmit grant to the first UE; or a receive grant to the second UE.(Fig.7-14 & ¶0119 - SL MODE 1 may refer to a resource allocation method or a communication method in which a base station directly schedules SL transmission resource(s) for a TX UE through pre-defined signaling (e.g., DCI or RRC message). Fig.7-14 & ¶0131 - when a mode (MODE) 1 UE performs TB transmission using an SL resource within a specific CG (i.e., Configured grant) period, and/or when it performs TB transmission using SL retransmission resources additionally allocated through mode 1 DG (i.e., dynamic grant) downlink control information (DCI), linked with SL resources within a specific CG period, whether to toggling a new data indicator (NDI) on the SCI related to TB transmission may be configured to be determined according to the (part of) following rules. Fig.7-14 & ¶0170 - the first apparatus may receive a dynamic grant (DG) including a third resource related to the first HARQ process ID from the base station; and retransmit the first PSSCH to the second apparatus, based on the third resource. )
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen964’s invention of a system and a method for two-stage physical sidelink control channel (PSCCH) for sidelink communication in vehicle-to-everything (V2X)  (e.g., LTE V2X or NR V2X) and  Aiba’s invention of a system and  a method for  sidelink channel state information (SL CSI) reportingto include Lee192’s invention of a system and a method for determining NDI (new data indicator ) value on SCI (sidelink control information) in NR (New Radio) V2X (Vehicle-to-everything), because it enables a group of vehicles to move together by dynamically forming a group to perform platoon operations based on the vehicle platooning in NR-based V2X communication (¶0009/¶0013, Lee192)











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aiba et al. (2022/0104238); See  ¶0161 along with Fig. 1-12.
Panteleev et al. (2020/0366419); See ¶0045, ¶0062, ¶0064,  along with Fig. 1-5.
Liao et al. (2020/0304159); See ¶0009, ¶0038, ¶0044, ¶0051,  along with Fig. 1-11.
3GPP TSG-RAN WG1 Meeting #94bis; Tdoc R1-1811607, Source:	Ericsson, Title:	On2-stage PSCCH-I design, Chengdu, China, October 8th – 12th 2018. See §1, §2, §3.
3GPP TSG-RAN WG1 Meeting #95; R1-1813648; Source:	Ericsson, Title:	On 2-stage PSCCH design, Spokane, WA, US, November 12th-16th 2018. See §1, §2, §10.
3GPP TSG RAN WG1 #100bis; R1-2002400, Source: Xiaomi ; Title: Discussion on SCI content for 5G V2X, e-Meeting, April 20th – 30th, 2020.  See §2, §2.1, §2.2, §3.
3GPP TSG RAN WG1 Meeting #96; R1-1901931, Source: 	LG Electronics, Title: 	Discussion on physical layer procedure for NR V2X, Athens, Greece, 25th February – 1st March, 2019. See §2.1, §3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467